attorney general opposed the petition, arguing that there was not a
                detainer lodged against appellant. In support, the attorney general
                provided copies of email correspondence with authorities in King County,
                Washington, as well as a letter sent to appellant from the prosecutor's
                office in King County, Washington, indicating that they would not be
                extraditing appellant and had not lodged a detainer against him. The
                district court denied the petition.
                             Article III (a), (b) of the TAD provide that whenever "there is
                pending . . . any untried indictment, information or complaint on the basis
                of which a detainer has been lodged against [a] prisoner," a prisoner may
                request in writing a final disposition of the pending charges. When the
                request is in writing and is "given or sent by the prisoner to the warden,
                commissioner of corrections or other official having custody of the
                prisoner," the officer has a duty to "promptly forward it to together with
                the certificate to the appropriate prosecuting official and court." NRS
                178.620 (Art. III (b)).
                             The central issue in this case is whether a detainer has been
                lodged so as to trigger the requirements of the TAD. This court has
                adopted the definition of "detainer" as set forth in Feat v. Michigan, 507
                U.S. 43, 44 (1993). A detainer is a written "request filed by a criminal
                justice agency with the institution in which a prisoner is incarcerated,
                asking that the prisoner be held for the agency, or that the agency be
                advised when the prisoner's release is imminent."    Theis v. State, 117 Nev.
                744, 750, 753, 30 P.3d 1140, 1143-44, 1145 (2001). The record supports
                the district court's finding that there was not a written request filed with
                the Nevada Department of Corrections to hold appellant for the King
                County Prosecutor's office in the State of Washington. Notably, the State

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 of Washington informed appellant by letter that there was not a detainer
                 and that he should present himself in Washington when he completed
                 serving his Nevada sentence. Although the email correspondence
                 indicates that a Nevada official inquired whether King County wanted a
                 Iniotify" to be posted so that King County would be informed when
                 appellant's release was imminent and a written request for a "notify hold"
                 could meet the definition of a detainer, there is no evidence that King
                 County responded in writing to the inquiry or that a notify hold was
                 posted. Under these circumstances, we conclude that the district court did
                 not abuse its discretion in denying the petition. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                      , C.J.
                                         Gibbons


                                             ,   J.
                                                           Saitta

                 cc: Hon. David B. Barker, District Judge
                      Chayce Arden Hanson
                      Attorney General/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA                                            3
(0) 1947A cen4